                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

UNITED STATES OF AMERICA                              §
                                                      §
v.                                                    §                             5:19-CR-26
                                                      §
THOMAS JOE GREEN                                      §

              FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                   BEFORE THE UNITED STATES MAGISTRATE JUDGE

         Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

administration of the guilty plea and allocution under Rule 11 of the Federal Rules of Criminal

Procedure.

         On January 13, 2020, this cause came before the undersigned United States Magistrate

Judge for guilty plea and allocution of the Defendant on Count 1 of the Information.    Count 1 of

the Information charges a violation of 18 U.S.C. § 641, theft of government property. After

conducting said proceeding in the form and manner prescribed by Fed. R. Crim. P. 11, the Court

finds:

         a.       That the Defendant, after consultation with counsel of record, has knowingly and

voluntarily consented to the administration of the Guilty Plea and Allocution in this cause by a

United States Magistrate Judge subject to a final approval and imposition of sentence by the

District Court.

         b.       That the Defendant and the Government have entered into a plea agreement, which

has been filed and disclosed in open court pursuant to Fed. R. Crim. P. 11(c)(2).

         c.       That the Defendant is fully competent and capable of entering an informed plea,

that the Defendant is aware of the nature of the charges and the consequences of the plea, and that

the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact
                                                  1
.

    containing each of the essential elements of the offenses.

           d.      Within fourteen (14) days after receipt of the magistrate judge=s report, any party

    may serve and file written objections to the findings and recommendations of the undersigned.

    Both parties waive the objection period.

           IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement

    and the Guilty Plea of the Defendant, and that THOMAS JOE GREEN should be finally adjudged

    guilty of the offenses listed above.

          SIGNED this 13th day of January, 2020.




                                                         ____________________________________
                                                         CAROLINE M. CRAVEN
                                                         UNITED STATES MAGISTRATE JUDGE




                                                     2
